       Case 4:21-cv-00012-DCB Document 10 Filed 05/24/21 Page 1 of 1



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   William D Carden, et al.,                          No. CV-21-00012-TUC-DCB
10                  Plaintiffs,                         ORDER
11   v.
12   CSAA General Insurance Company,
13                  Defendant.
14
15          Pursuant to stipulation of the parties hereto, and good cause appearing,
16          Accordingly,
17          IT IS ORDERED that, pursuant to the Stipulation (Doc. 9), the above cause of
18   action be dismissed with prejudice, as to all parties and as to all claims, each party to bear
19   their own costs and attorneys’ fees.
20          Dated this 20th day of May, 2021.
21
22
23
24
25
26
27
28
